DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
An election was made without traverse to prosecute the invention of Group I, claims 1-20.  
Claims 21-27 are cancelled. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Paul A. Bernkopf (Reg. No. 41,615) on 03/22/2021 and follow-up communications held on 03/23/2021 and 03/25/2021.
The application has been amended as follows: 

In the claims:
1.	(Currently Amended) A program product for diminishing a number of points used to 
allocate interference margin to radios in a discovery area comprising a non-transitory processor 
readable medium on which program instructions are embodied, wherein the program instructions 
are configured, when executed by at least one programmable processor, to cause the at least one programmable processor to:
determine that an average land category for a region is not a rural as defined by the United Stated of America national land cover database, where the region 
comprises points; and
upon determining that the average land category for the region is not the rural 
	generate the discovery area around the region;

	determine a minimum elevation of all points in the region;
	determine that the maximum elevation less the minimum elevation is less than or 
equal to a differential altitude; and
	upon determining that the maximum elevation less the minimum elevation is not 
less than or equal to the differential altitude, then determine a subset of points in the 
discovery area at which aggregate interference from certain radios in the discovery area 
will be analyzed, where aggregate interference for each point is determined with a 
propagation model of a set of at least one propagation model to determine a maximum
transmission power level of each of the radios in the discovery area, where the certain 
radios in the discovery area are configured to transmit at a power level equal to or less 
than a corresponding determined maximum transmission power level, and where the certain radios in the discovery area comprise all or a subset of the radios in the discovery 
area.

9.	(Currently Amended) A program product for diminishing a number of points used to 
allocate interference margin to radios in a discovery area comprising a non-transitory processor 
readable medium on which program instructions are embodied, wherein the program instructions 
are configured, when executed by at least one programmable processor, to cause the at least one programmable processor to:
determine that an average land category for a region is not a rural 
as defined by the United Stated of America national land cover database, where the region 
comprises points; and 
upon determining that the average land category for the region is not the rural 
	generate the discovery area around the region;
	determine a maximum elevation of the radios in the discovery area;
	determine a minimum elevation of all points in the region;

or equal to a differential altitude; and
	upon determining that the maximum elevation less the minimum elevation is less 
than or equal to the differential altitude, then determine a subset of points at which 
aggregate interference from certain radios in discovery area will be analyzed, where 
aggregate interference for each point is determined with a propagation model of a set of 
at least one propagation model to determine a maximum transmission power level of each 
of the radios in the discovery area, where the radios in the discovery area are configured 
to transmit at a power level equal to or less than a corresponding determined maximum 
transmission power level, and where the certain radios in the discovery area comprise all 
or a subset of all of the radios in the discovery area.

Claims 5 and 13 have been cancelled.

 				(End of Amendment)

        Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The Vaka reference discloses conducting coverage analysis in areas/regions where Spectrum Access System (SAS) and secondary users share spectrum that utilizes (ITS) irregular terrain model that conducts coverage analysis that predicts radio transmission loss/interference in irregular terrain regions based on both radio measurements and terrain considerations. It also monitors aggregate interference, so that it can re-allocate spectrum to high priority users in the aggregate while reducing interference. Vaka also discloses generating the discovery area around the region; determine a maximum elevation of the radios in the discovery area; determine a minimum elevation of all points in the region; determine that the maximum elevation less the minimum elevation is less than or equal to a differential altitude.

Regarding claim 9, The Vaka reference similarly discloses conducting coverage analysis in areas/regions where Spectrum Access System (SAS) and secondary users share spectrum that utilizes (ITS) irregular terrain model that conducts coverage analysis that predicts radio transmission loss/interference in irregular terrain regions based on both radio measurements and terrain considerations. It also monitors aggregate interference, so that it can re-allocate spectrum to high priority users in the aggregate while reducing interference. Vaka also discloses generating the discovery area around the region; determine a maximum elevation of the radios in the discovery area; determine a minimum elevation of all points in the region; determine that the maximum elevation less the minimum elevation is less than or equal to a differential altitude.
However, the Vaka reference does not specifically disclose where upon determining that the maximum elevation less the minimum elevation is less than or equal to the differential altitude, then determine a subset of points at which aggregate interference from certain radios in discovery area will be analyzed, where aggregate interference for each point is determined with a propagation model of a set of 
at least one propagation model to determine a maximum transmission power level of each of the radios in the discovery area, where the radios in the discovery area are configured to transmit at a power level 
The Mueck, Jovancevic, Gurney and Cimpu references similarly fail to disclose the limitations discussed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-4, 6-12, 14-20 and 28-29 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 


/Angelica M. Perez/
Patent Examiner AU 2649 
03/26/2021
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649